Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the abstract, claims, and specifications filed 11/20/2019 have been reviewed and accepted by the examiner.

Election/Restrictions
Claims 17-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taka (US-20160151946).
Regarding claim 1, Taka teaches:
A mounting press for hot mounting a sample ([0010] – [0011]), comprising: 
a mounting cylinder for receiving the sample ([0042]; Fig. 1, #11), having a main cylinder axis and a cylinder opening (Fig. 1), with the main cylinder axis extending inside the mounting cylinder and out of the cylinder opening ([0040] – [0044]; Fig. 1); 
a covering extending around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
a suction device for extracting granular material dust, granular material, or vapor, for example ([0050]); 
wherein the suction device comprises a vacuum generator for providing a suction effect ([0050]; Fig. 1, #33); 
wherein the suction device is at least partly mounted on the covering or embedded in the covering ([0050]; Fig. 1, #31).
While Taka does not explicitly teach the mounting piece being cylinder shaped, it does not specify and shape and it is possible from the drawings (Fig. 1) that it would be a cylinder shape. Furthermore, it would be obvious to one of ordinary skill in the art to make it cylindrically shaped if called for, because a simple change of shape modification does not grant patentability to an invention in the absence of a showing of criticality of unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 2, Taka teaches the limitations of claim 1, which claim 2 depends on. Taka further teaches:
wherein the covering is a covering plate with the cylinder opening recessed therein ([0050] - [0051]; Fig. 1, #21 and #29); and/or 
wherein the covering has a carriage guide for a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23).

Regarding claim 3, Taka teaches the limitations of claim 2, which claim 3 depends on. Taka further teaches:
wherein the suction device is at least partially integrated in the sliding carriage ([0050] – [0057]; Fig. 1), or wherein the extracted granular material dust and/or vapors are passed through the sliding carriage.

Regarding claim 4, Taka teaches the limitations of claim 2, which claim 4 depends on. Taka further teaches:
wherein the suction device is at least partially integrated in the sliding carriage ([0050] – [0057]; Fig. 1), or wherein the extracted granular material dust and/or vapors are passed through the sliding carriage.

Regarding claim 5, Taka teaches the limitations of claim 1, which claim 5 depends on. Taka further teaches:
further comprising the vacuum generator arranged at the mounting press for providing the suction effect ([0050]; Fig. 1, #33).

Regarding claim 6, Taka teaches the limitations of claim 2, which claim 6 depends on. Taka further teaches:
further comprising a front side granular material compartment for receiving granular material residues not fitting through the suction opening, wherein for example granular material residues can be conveyed into the granular material compartment by means of the sliding carriage by sliding the sliding carriage onto the cylinder opening prior to using the mounting press ([0108]).

Regarding claim 7, Taka teaches:
A suction device for a mounting press ([0010] – [0011], [0050]), which mounting press comprises a mounting cylinder ([0042]; Fig. 1, #11), a cylinder opening and a main cylinder axis extending through the mounting cylinder ([0040] – [0044]; Fig. 1), comprising: 
a covering extending around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
a vacuum generator for providing a suction effect, for example a fan device ([0050]; Fig. 1, #33); 
at least one suction air passage connected to the vacuum generator covering ([0050]; Fig. 1, #32); 
at least one suction opening in communication with the suction air passage and arrangeable adjacent to the cylinder opening so as to allow to achieve a suction effect in the region of the cylinder opening ([0050]; Fig. 1, #31); 
wherein the suction device is at least partly mounted on the covering or embedded in the covering ([0050]; Fig. 1, #31).
While Taka does not explicitly teach the mounting piece being cylinder shaped, it does not specify and shape and it is possible from the drawings (Fig. 1) that it would be a cylinder shape. Furthermore, it would be obvious to one of ordinary skill in the art to make it cylindrically shaped if called for, because a simple change of shape modification does not grant patentability to an invention in the absence of a showing of criticality of unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 8, Taka teaches the limitations of claim 7, which claim 8 depends on. Taka further teaches:
wherein the suction device is adapted to unfold the suction effect directly in the region of the cylinder opening of the mounting cylinder ([0050]).

Regarding claim 9, Taka teaches the limitations of claim 7, which claim 9 depends on. Taka further teaches:
wherein the at least one suction opening is recessed in the covering laterally spaced apart from the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
wherein the at least one suction opening is recessed in the covering or provided on the covering concentrically around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29).

Regarding claim 10, Taka teaches the limitations of claim 7, which claim 10 depends on. Taka further teaches:
wherein the covering is a covering plate and has a carriage guide for a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23).

Regarding claim 11, Taka teaches the limitations of claim 7, which claim 11 depends on. Taka further teaches:
further comprising a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23); 
wherein the at least one or a further suction opening is arranged on the sliding carriage and is in communication with the suction air passage through the sliding carriage ([0052] – [0057]; Fig. 1, #20, #21, #23, and #31).

Regarding claim 12, Taka teaches the limitations of claim 11, which claim 12 depends on. Taka further teaches:
wherein the sliding carriage has at least one sliding carriage passage extending through the sliding carriage so as to connect the at least one suction opening to the suction air passage ([0052] – [0057]; Fig. 1, #20, #21,  #23, and #31); and/or 
wherein the sliding carriage has a suction position in which the at least one suction opening is in communication with the vacuum device through the sliding carriage so as to be exposed to extracting negative pressure thereby.

Regarding claim 13, Taka teaches the limitations of claim 11, which claim 13 depends on. Taka further teaches:
wherein the sliding carriage has a position of use in which the sliding carriage covers the cylinder opening ([0052] – [0057]; Fig. 1, #20, #21,  #23, and #31); and 
wherein the suction device enables vapor extraction for sucking off vapors arising during the pressing operation of the mounting press ([0050]).

Regarding claim 14, Taka teaches the limitations of claim 10, which claim 14 depends on. Taka further teaches:
wherein at least a section of the suction air passage is embedded in the covering plate so that the suction air passage extends through the covering plate and/or at least a section thereof extends through the covering plate ([0050]; Fig. 1, #21, #29, and #31).

Regarding claim 16, Taka teaches the limitations of claim 7, which claim 16 depends on. Taka further teaches:
further comprising at least one further mounting press having a further cylinder opening ([0081] – [0082]); 
wherein the vacuum generator is a shared vacuum generator ([0050] and [0080] – [0081]); 
wherein the suction device is adapted to unfold the suction effect directly in the region of the cylinder opening of the mounting cylinder and at the same time at the further cylinder opening of the at least one further mounting press ([0050] and [0080] – [0081]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taka (US-20160151946) in view of Wykoff (US-20070090554).
Regarding claim 15, Taka teaches the limitations of claim 7, which claim 15 depends on, but does not teach a filter element being disposed at the vacuum generator, however, Wykoff, in a similar field of endeavor, a compression molding apparatus with a vacuum system, teaches:
further comprising a filter element disposed at the vacuum generator ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction device of Taka to incorporate the teachings of Wykoff and include a filter at the vacuum generator. The purpose, as stated by Wykoff, being such that reinforcement fibers and other particulates are trapped in the filter ([0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748